UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1062


ANTHONY E. WHITE,

                Plaintiff - Appellant,

          v.

CATERPILLAR LOGISTICS, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:13-cv-00684-F)


Submitted:   May 28, 2015                  Decided:   August 14, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony E. White, Appellant Pro Se.   Christina Forte Meddin,
John Thomas Murray, SEYFARTH SHAW, LLP, Atlanta, Georgia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony E. White appeals the district court’s order denying

relief on his racial discrimination and retaliation claims filed

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e to 2000e-17 (2012). *               We have reviewed the record and

find       no    reversible      error.     Accordingly,    we     affirm   for   the

reasons         stated    by   the    district   court.    White    v.   Caterpillar

Logistics, Inc., No. 5:13-cv-00684-F (E.D.N.C. Dec. 16, 2014).

We   dispense       with       oral   argument   because   the   facts    and   legal

contentions         are    adequately     presented   in   the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




       *
       On appeal, White does not contest the district court’s
disposition of his racial harassment and failure to hire or
promote claims. He has therefore forfeited appellate review of
those claims.   See 4th Cir. R. 34(b); Wahi v. Charleston Area
Med. Ctr., Inc., 562 F.3d 599, 607 (4th Cir. 2009) (limiting
appellate review to arguments raised in the brief).



                                             2